296 F.2d 739
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KEELER BRASS COMPANY, Respondent.
No. 14837.
United States Court of Appeals Sixth Circuit.
Dec. 28, 1961.

Petition for Enforcement of an Order of the N.L.R.B.
Marcel Mallet-Prevost, Asst. General Counsel, N.L.R.B., Washington, D.C., Thomas Roumell, Director 7th Region, N.L.R.B., Detroit, Mich., for petitioner.
Eugene Alkema, Grand Rapids, Mich., for respondent.


1
DECREE.


2
This cause was submitted upon the petition of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondent, Keeler Brass Company, its officers, agents, successors and assigns on November 14, 1961, in a proceeding before the said Board numbered 7-CA-3163, 7-CA-3199 and 7-CA-3288; upon the transcript of the record in said proceeding, certified and filed in this Court, and upon a stipulation providing for the entry of a consent decree of this Court enforcing the order.


3
On consideration whereof, it is ordered, adjudged and decreed by the United States Court of Appeals for the Sixth Circuit, that the said order of the National Labor Relations Board be, and the same is hereby enforced; and that Respondent, Keeler Brass Company, its officers, agents, successors and assigns abide by and perform the directions of the Board in said order contained.